 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    NATHAN J. HUELLE,
                                                    NO: 2:18-CV-0084-TOR
 8                              Plaintiff,
                                                    ORDER GRANTING DEFENDANT
 9          v.                                      GORSUCH’S MOTION FOR
                                                    SUMMARY JUDGMENT
10    BERRI GORSUCH,

11                              Defendant.

12         BEFORE THE COURT is Defendant Berri Gorsuch’s Motion for Summary

13   Judgment (ECF No. 27). The motion was submitted for consideration without a

14   request for oral argument. Plaintiff Nathan J. Huelle has not filed a response to the

15   motion. The Court has reviewed the briefing, the record, and files herein, and is

16   fully informed. For the reasons discussed below, the Motion for Summary

17   Judgment (ECF No. 15) is granted.

18                                    BACKGROUND

19         In short, the instant suit concerns Plaintiff Nathan J. Huelle’s broken arm

20   and Defendant Berri Gorsuch’s alleged failure to ensure Plaintiff received proper


     ORDER GRANTING DEFENDANT GORSUCH’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1   medical care while Plaintiff was incarcerated at the Klickitat County Jail. Plaintiff

 2   alleged in his complaint that Gorsuch was aware that Plaintiff needed treatment for

 3   his arm but failed to do so in violation of his rights under the Eighth and

 4   Fourteenth Amendment, and that this caused permanent damage to his arm. ECF

 5   No. 1 at 9, 11.

 6         Gorsuch has moved for summary judgment on Plaintiff’s claim against him.

 7   Plaintiff has not filed a response to the motion for summary judgment, despite

 8   being provided a notice of the underlying requirements for responding to a motion

 9   for summary judgment. ECF No. 31 (Rand v. Rowland, 154 F.3d 952 (9th Cir.

10   1998) (en banc) type notice).

11                               STANDARD OF REVIEW

12         A movant is entitled to summary judgment if the movant demonstrates

13   “there is no genuine dispute as to any material fact and that the movant is entitled

14   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it

15   might affect the outcome of the suit under the governing law. Anderson v. Liberty

16   Lobby, Inc., 477 U.S. 242, 248 (1986). An issue is “genuine” where the evidence

17   is such that a reasonable jury could find in favor of the non-moving party. Id. The

18   moving party bears the “burden of establishing the nonexistence of a ‘genuine

19   issue.’” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). “This burden has two

20   distinct components: an initial burden of production, which shifts to the


     ORDER GRANTING DEFENDANT GORSUCH’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1   nonmoving party if satisfied by the moving party; and an ultimate burden of

 2   persuasion, which always remains on the moving party.” Id.

 3         In deciding, the court may only consider admissible evidence. Orr v. Bank

 4   of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). As such, the nonmoving

 5   party may not defeat a properly supported motion with mere allegations or denials

 6   in the pleadings. Liberty Lobby, 477 U.S. at 248. At this stage, the “evidence of

 7   the non-movant is to be believed, and all justifiable inferences are to be drawn in

 8   [the non-movant’s] favor.” Id. at 255. However, the “mere existence of a scintilla

 9   of evidence” will not defeat summary judgment. Id. at 252.

10                                       DISCUSSION

11         Defendant Gorsuch moves the Court for summary judgment on Plaintiff’s

12   claim based on several contentions: that Plaintiff’s claim is barred by the statute of

13   limitations, that Gorsuch did not have any involvement in the alleged underlying

14   injury, that Plaintiff did not exhaust his administrative remedies, and that Gorsuch

15   is entitled to qualified immunity. ECF No. 27 at 2-3. Plaintiff has not responded

16   or otherwise submitted any evidence to the Court supporting his claim.

17         Here, Plaintiff is asserting a claim against Gorsuch under 42 U.S.C. § 1983.

18   Gorsuch can only be liable under a Section 1983 claim if Gorsuch was personally

19   involved in the alleged violation of Plaintiff’s constitutional rights:

20         Liability under section 1983 arises only upon a showing of personal
           participation by the defendant. Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.

     ORDER GRANTING DEFENDANT GORSUCH’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1         1979). A supervisor is only liable for constitutional violations of his
           subordinates if the supervisor participated in or directed the violations, or
 2         knew of the violations and failed to act to prevent them. There is no
           respondeat superior liability under section 1983. Ybarra v. Reno
 3         Thunderbird Mobile Home Village, 723 F.2d 675, 680–81 (9th Cir. 1984).

 4   Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

 5         The Court finds that Gorsuch is entitled to summary judgment because

 6   Plaintiff has failed to present any admissible evidence that Gorsuch was personally

 7   involved in the alleged constitutional violation.

 8         Gorsuch submitted his declaration attesting that he was the Sergeant at the

 9   Klickitat County Jail during the timeframe when Plaintiff served his sentence in

10   February 2015, that his main role was focused on the administration of the jail, and

11   that he did not typically make rounds and interact with the inmates on the floor of

12   the jail. ECF No. 29 at 2, ¶ 2. Importantly, Gorsuch attested that while he knew

13   Plaintiff “received medical care during his incarceration”, he “did not have any

14   involvement in that medical care, nor was [he] made aware of any medical

15   recommendations regarding [Plaintiff].” ECF No. 28 at 2, ¶ 4. Gorsuch

16   specifically attested that he “did not hinder or delay any of [Plaintiff’s] medical

17   treatment and did not know of or ignore any requests from [Plaintiff] to see a

18   doctor, change his cast, or treat his fractured arm.” ECF No. 29 at 2-3, ¶ 6.

19   Plaintiff has not presented any evidence to indicate otherwise.

20


     ORDER GRANTING DEFENDANT GORSUCH’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1         Notably, at Plaintiff’s deposition, counsel for Gorsuch asked Plaintiff why

 2   he was suing Berri Gorsuch. ECF No. 30 at 39. Plaintiff replied: “Because he was

 3   a supervisor in charge of my health at the time of my injury.” ECF No. 30 at 39.

 4   The only interaction Plaintiff could recall with Gorsuch was that Gorsuch “was the

 5   supervisor that actually walked into my cell and told me that my sentence was

 6   finished early.” ECF No. 30 at 39. As such, the only evidence in the record

 7   involving Gorsuch and Plaintiff is that Gorsuch told Plaintiff that his sentence was

 8   finished early. This is insufficient to create a genuine dispute.

 9         The Court also determines that this action is time barred and Plaintiff has not

10   shown exhaustion of remedies predicate to bringing this suit.

11   IT IS HEREBY ORDERED:

12         Defendant Berri Gorsuch’s Motion for Summary Judgment (ECF No. 27) is

13   GRANTED.

14         The District Court Executive is hereby directed to enter this Order, enter

15   judgment in favor of Defendant, furnish copies to the parties, and close the file.

16         DATED September 25, 2019.

17

18
                                     THOMAS O. RICE
19                            Chief United States District Judge

20


     ORDER GRANTING DEFENDANT GORSUCH’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
